Exhibit 10.10

 

EXECUTION VERSION

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE,
AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE SECURITIES ACQUIRED HEREUNDER MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND OTHER
APPLICABLE LAWS PURSUANT TO REGISTRATION OR EXEMPTION FROM REGISTRATION
REQUIREMENTS THEREUNDER.

 

CLASS C COMMON STOCK SUBSCRIPTION AGREEMENT

 

THIS CLASS C COMMON STOCK SUBSCRIPTION AGREEMENT (this “Agreement”) is entered
into as of April 15, 2015, by and between Virtu Financial, Inc., a Delaware
corporation (the “Company”), and the subscribers listed as “Subscribers” on the
signature pages hereto, as subscribers (collectively, the “Subscribers” and
each, a “Subscriber”).

 

WHEREAS, in connection with the initial public offering of the shares of the
Company’s Class A common stock, par value $0.00001 per share (the “Class A
Common Stock”), and the reorganization transactions contemplated by that certain
Reorganization Agreement, dated as of the date hereof, by and among the Company,
Virtu Financial LLC, a Delaware limited liability company (“Virtu Financial”),
the Subscribers and certain other parties listed therein (the “Reorganization
Agreement”), pursuant to which, among other things, all of the existing equity
interests in Virtu Financial, including those held by the Subscribers, have been
reclassified into Virtu Financial’s non-voting common interest units (“Virtu
Financial Units”), based on a hypothetical liquidation of Virtu Financial and
the initial public offering price per share of the Class A Common Stock;

 

WHEREAS, as a condition to receiving the Virtu Financial Units in the
reclassification described above, each Subscriber has entered into this
Agreement to subscribe for and purchase that number of shares of the Company’s
Class C common stock, par value $0.00001 per share (the “Class C Common Stock”),
specified on Schedule I hereto.

 

The parties hereto, intending to be legally bound, hereby agree, for good and
valuable consideration, the receipt of which is hereby acknowledged, as follows:

 

1.                                      Subscription for Class C Common Stock. 
Subject to the terms and conditions set forth in this Agreement and any unit
vesting agreement entered into between each Subscriber and the Company, each
Subscriber hereby subscribes for and agrees to purchase, and the Company hereby
agrees to sell and issue to each Subscriber, that number of shares of Class C
Common Stock specified on Schedule I hereto, in exchange for the payment of the
purchase price of $0.00001 per share (the “Purchase Price”).  Within thirty (30)
days following the execution and delivery hereof, and as a condition subsequent
to the consummation of the transactions contemplated hereby, each Subscriber
will tender to the Company, in cash, check or wire transfer, the Purchase Price.

 

2.                                      Shares.  The Company represents and
warrants that the shares of Class C Common Stock subscribed for hereunder (the
“Shares”) have been duly authorized and, when issued and delivered in accordance
with the terms of this Agreement, will be validly issued, fully paid and
non-assessable.

 

1

--------------------------------------------------------------------------------


 

3.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants:

 

(a)                                 That the Company is a corporation duly
incorporated or formed and is existing in good standing under the laws of the
State of Delaware;

 

(b)                                 that the Company has all requisite corporate
power and authority to enter into and perform this Agreement and to consummate
the transactions contemplated hereby; and

 

(c)                                  that this Agreement constitutes a legal,
valid and binding obligation of the Company enforceable against it in accordance
with its terms, except as enforcement may be limited by equitable principles or
by bankruptcy, insolvency, reorganization, moratorium, or similar laws relating
to or limiting creditors’ rights generally.

 

4.                                      Representations and Warranties of each
Subscriber.  Each Subscriber hereby represents and warrants:

 

(a)                                 that such Subscriber is an “accredited
investor” (as defined in Regulation D promulgated under the Securities Act of
1933, as amended (the “Act”);

 

(b)                                 that such Subscriber or such Subscriber’s
representative has had access to the same kind of information concerning the
Company that is required by Schedule A of the Act, to the extent that the
Company possesses such information;

 

(c)                                  that such Subscriber has received a copy of
the Company’s Registration Statement on Amendment No. 4 to Form S-1, dated
April 6, 2015, and such other information as such Subscriber may have requested
from the Company;

 

(d)                                 that such Subscriber has such knowledge and
experience in financial and business matters that it is capable of utilizing the
information that is available to it concerning the Company to evaluate the risks
of investment in the Company including the risk that it could lose its entire
investment in the Company;

 

(e)                                  that such Subscriber understands that the
Shares have not been registered under the Act, the securities laws of any state
or the securities laws of any other jurisdiction, and that the Shares must be
held indefinitely, are subject to restrictions on sale and Transfer (as defined
below) and any sale or Transfer permitted under the terms of this Agreement must
be registered under the Act and such other securities laws unless an exemption
from registration under the Act and such other securities laws covering the sale
or Transfer of the Shares is available;

 

(f)                                   that the Shares are being purchased by
such Subscriber for such Subscriber’s own sole benefit and account for
investment and not with a view to, or for resale in connection with, a public
offering or distribution thereof;

 

(g)                                  that such Subscriber understands that the
certificate or certificates representing the Shares (if certificated) may be
impressed with a legend stating that the Shares are subject to restrictions on
sale and Transfer and have not been registered under the Act or any state

 

2

--------------------------------------------------------------------------------


 

securities laws and setting out or referring to the restrictions on the
Transferability and resale of the Shares; and

 

(h)                                 that such Subscriber understands that stop
Transfer instructions in respect of the Shares may be issued to any Transfer
agent, Transfer clerk or other agent at any time acting for the Company.

 

5.                                      Transfer Restrictions.  Each Subscriber
hereby agrees that, unless otherwise agreed to by the Company in writing (with
the approval of the board of directors of the Company), it shall not Transfer
any of the Shares except for Transfers that are otherwise made in accordance
with the Third Amended and Restated Limited Liability Company Agreement of Virtu
Financial (the “LLC Agreement”) (it being understood that, pursuant to the LLC
Agreement, the Shares shall only be Transferred with the corresponding Virtu
Financial Units that constitute a Paired Interest (as defined in the LLC
Agreement) with such Shares).  As used herein, “Transfer” shall have the meaning
set forth in the LLC Agreement.

 

6.                                      Unit Certificate Restrictive Legends. 
Certificated Units evidencing the Shares, to the extent such certificates are
issued, may bear such restrictive legends as the Company and/or the Company’s
counsel may deem necessary or advisable under applicable law or pursuant to this
Agreement, including, without limitation, the following legends:

 

“THE TRANSFER OF SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE
CONDITIONS SPECIFIED IN THE CLASS C COMMON STOCK SUBSCRIPTION AGREEMENT, DATED
AS OF APRIL 15, 2015, BETWEEN VIRTU FINANCIAL, INC. AND THE SUBSCRIBER, AS IT
MAY BE AMENDED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME, AND NO TRANSFER
OF THESE SECURITIES WILL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN
FULFILLED.  THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE, AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  THE SECURITIES
ACQUIRED HEREUNDER MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER
THE SECURITIES ACT AND OTHER APPLICABLE LAWS PURSUANT TO REGISTRATION OR
EXEMPTION FROM REGISTRATION REQUIREMENTS THEREUNDER.”

 

7.                                      Notices.  All notices required or
permitted hereunder shall be in writing deemed effectively given upon personal
delivery or upon deposit in the United States Post Office, by registered or
certified mail, postage prepaid, addressed to the other party hereto at the
address shown beneath his or her or its respective signature to this Agreement,
or at such other address or addresses as either party shall designate to the
other.

 

3

--------------------------------------------------------------------------------


 

8.                                      Successors and Assigns.  The rights,
duties and obligations under this Agreement may not be assigned by any
Subscriber or the Company except that this Agreement shall be assignable by the
Company to any successor entity, including an entity acquiring all, or
substantially all, of the assets of the Company.  The provisions of this
Agreement shall be binding on any such assignee.

 

9.                                      Entire Agreement; Amendments and
Waivers.

 

(a)                                 Amendments.  This Agreement constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.  There are no agreements,
understandings, specific restrictions, warranties, or representations relating
to said subject matter between the parties other than those set forth herein or
herein provided for.  This Agreement may only be amended in writing by mutual
agreement between the parties.

 

(b)                                 Waivers.  The failure of a party to insist
upon strict performance of any provision of this Agreement in any one or more
instances shall not be construed as a waiver or relinquishment of the right to
insist upon strict compliance with such provision in the future.

 

10.                               WAIVER OF JURY TRIAL.  THE COMPANY AND EACH
SUBSCRIBER EACH WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THE AGREEMENT, OR UNDER ANY AMENDMENT,
WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH, IN
THE FUTURE, MAY BE DELIVERED IN CONNECTION THEREWITH, AND EACH AGREES THAT ANY
SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  THE COMPANY AND EACH SUBSCRIBER REPRESENTS THAT NO OFFICER,
REPRESENTATIVE, OR ATTORNEY OF SUCH SUBSCRIBER OR COMPANY, RESPECTIVELY, OR ANY
AFFILIATE HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH SUBSCRIBER OR
COMPANY, RESPECTIVELY, WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR
COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.

 

11.                               Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction or other governmental authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.

 

12.                               Number; Titles.  As employed in this
Agreement, the singular form shall include, if appropriate, the plural.  The
headings employed in this Agreement are solely for the convenience and reference
of the parties and are not intended to be descriptive of the entire contents of
any

 

4

--------------------------------------------------------------------------------


 

paragraph and shall not limit or otherwise affect any of terms, provisions, or
construction thereof.

 

13.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

14.                               Jurisdiction.

 

(a)                                 The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby (whether brought by any party or any of its affiliates or
against any party or any of its affiliates) shall be brought in the Delaware
Chancery Court or, if such court shall not have jurisdiction, any federal court
located in the State of Delaware or other Delaware state court, and each of the
parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.  Process in any such suit, action or proceeding may be served on any
party anywhere in the world, whether within or without the jurisdiction of any
such court.  Without limiting the foregoing, each party agrees that service of
process on such party as provided in Section 7 shall be deemed effective service
of process on such party.

 

(b)                                 EACH OF THE COMPANY AND EACH SUBSCRIBER
HEREBY IRREVOCABLY DESIGNATES THE CORPORATION TRUST COMPANY (IN SUCH CAPACITY,
THE “PROCESS AGENT”), WITH AN OFFICE AT CORPORATION TRUST CENTER, 1209 ORANGE
STREET, WILMINGTON, NEW CASTLE COUNTY, DELAWARE 19801, AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, FOR AND ON ITS BEHALF SERVICE OF PROCESS IN SUCH
JURISDICTION IN ANY LEGAL ACTION OR PROCEEDINGS WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT, AND SUCH
SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY THEREOF TO THE PROCESS AGENT;
PROVIDED THAT IN THE CASE OF ANY SUCH SERVICE UPON THE PROCESS AGENT, THE PARTY
EFFECTING SUCH SERVICE SHALL ALSO DELIVER A COPY THEREOF TO EACH OTHER SUCH
PARTY IN THE MANNER PROVIDED IN SECTION 7 OF THIS AGREEMENT.  EACH PARTY SHALL
TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO CONTINUE SAID APPOINTMENT IN FULL
FORCE AND EFFECT OR TO APPOINT ANOTHER AGENT SO THAT SUCH PARTY SHALL AT ALL
TIMES HAVE AN AGENT FOR SERVICE OF PROCESS FOR THE ABOVE PURPOSES IN WILMINGTON,
DELAWARE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS
IN ANY MANNER PERMITTED BY APPLICABLE LAW.  EACH PARTY EXPRESSLY ACKNOWLEDGES
THAT THE FOREGOING WAIVER IS INTENDED TO BE IRREVOCABLE UNDER THE LAWS OF THE
STATE OF DELAWARE AND OF THE UNITED STATES OF AMERICA.

 

15.                               Counterparts.  This Agreement may be executed
in any number of counterparts, any of which may be executed and transmitted by
facsimile (or electronic mail in pdf format), and each

 

5

--------------------------------------------------------------------------------


 

of which shall be deemed to be an original, but all of which together shall be
deemed to be one and the same instrument.

 

16.                               Further Representations and Acknowledgements
of the Subscribers.  Each Subscriber acknowledges having been afforded a
reasonable opportunity to consult with the financial or legal advisors of such
Subscriber’s choosing with respect to such Subscriber’s rights and
responsibilities under this Agreement, and such Subscriber is advised to so
consult.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date and year first written above.

 

 

THE COMPANY:

VIRTU FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

Name:

Douglas A. Cifu

 

Title:

Chief Executive Officer

 

[Signature Page to Class C Common Stock Subscription Agreement]

 

--------------------------------------------------------------------------------


 

 

 

 

SUBSCRIBER:

SLP VIRTU INVESTORS, LLC

 

 

 

By: Silver Lake Partners III DE (AIV III), L.P., its managing member

 

 

 

By: Silver Lake Technology Associates III, L.P., its general partner

 

 

 

By:

SLTA III (GP), L.L.C., its general partner

 

 

 

 

By:

Silver Lake Group, L.L.C., its managing member

 

 

 

 

/s/ Michael Bingle

 

By:

Michael Bingle

 

Title:

Managing Member

 

 

 

 

SILVER LAKE TECHNOLOGY ASSOCIATES III, L.P.

 

 

 

By:

SLTA III (GP), L.L.C., its general partner

 

 

 

 

By:

Silver Lake Group, L.L.C., its managing member

 

 

 

 

/s/ Michael Bingle

 

By:

Michael Bingle

 

Title:

Managing Member

 

 

[Signature Page to Class C Common Stock Subscription Agreement]

 

--------------------------------------------------------------------------------


 

 

VIRTU EMPLOYEE HOLDCO LLC

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title:   Chief Executive Officer

 

[Signature Page to Class C Common Stock Subscription Agreement]

 

--------------------------------------------------------------------------------


 

 

VIRTU IRELAND EMPLOYEE HOLDCO LIMITED, as trustee of the Virtu Ireland Employee
Trust

 

 

 

/s/ David Furlong

 

Name:

David Furlong

 

Title:

Director

 

 

 

 

As witnessed by:

 

 

 

/s/ James McQuillan

 

Name: James McQuillan

 

Address: 14 Raglan Road

 

 

 

Occupation: Compliance Officer

 

 

[Signature Page to Class C Common Stock Subscription Agreement]

 

--------------------------------------------------------------------------------


 

 

CIFU 2011 FAMILY TRUST

 

 

 

/s/ Douglas A. Cifu

 

Name:

Douglas A. Cifu

 

Title:

Authorized Person

 

 

 

 

GOULD 2015 CHARITABLE REMAINDER TRUST

 

 

 

 

 

/s/ Michael Gould

 

Name:

Michael Gould

 

Title:

Trustee

 

 

 

 

KELLY KOVAC 2015 CHARITABLE REMAINDER TRUST

 

 

 

 

 

/s/ Peter Kovac

 

Name:

Peter Kovac

 

Title:

Trustee

 

 

 

 

SUTTER STREET ASSET MANAGEMENT, LLC — VIRTU INVESTMENT

 

 

 

 

 

/s/ Charles Willhoit

 

Name:

Charles Willhoit

 

Title:

Manager

 

 

 

 

TURFE LIVING TRUST

 

 

 

 

 

/s/ Robert T. Turfe

 

Name:

Robert T. Turfe

 

Title:

Authorized Person

 

 

 

 

SCHICIANO FAMILY LIMITED PARTNERSHIP

 

 

 

 

 

/s/ Jeffrey L. Schiciano

 

Name:

Jeffrey L. Schiciano

 

Title:

Authorized Person

 

 

[Signature Page to Class C Common Stock Subscription Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Ken Schiciano

 

Ken Schiciano

 

 

 

/s/ Dennis W. Benedict

 

Dennis W. Benedict

 

 

 

/s/ Douglas A. Cifu

 

Douglas A. Cifu

 

 

 

/s/ Graham Free

 

Graham Free

 

 

 

/s/ Anthony Manganiello

 

Anthony Manganiello

 

 

 

/s/ William Santora

 

William Santora

 

[Signature Page to Class C Common Stock Subscription Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Name of Subscriber

 

Shares of Class C Common
Stock of the Company issued
to such Subscriber

 

Benedict, Dennis

 

24,905

 

Cifu 2011 Family Trust

 

819,804

 

Cifu, Douglas A.

 

2,830,742

 

Free, Graham

 

4,487,670

 

Gould 2015 Charitable Remainder Trust

 

249,050

 

Kelly Kovac 2015 Charitable Remainder Trust

 

298,861

 

Manganiello, Anthony

 

291,680

 

Santora, William

 

24,905

 

Schiciano Family Limited Partnership

 

124,525

 

Schiciano, Ken

 

124,525

 

Sutter Street Asset Management, LLC - Virtu Investment

 

2,160,909

 

Robert T. Turfe, as Co-Trustee of the Turfe Living Trust

 

498,101

 

Virtu Employee Holdco LLC

 

16,254,370

 

Virtu Ireland Employee Holdco Limited, as trustee of the Virtu Ireland Employee
Trust

 

592,806

 

SLP Virtu Investors LLC

 

7,353,188

 

Silver Lake Technology Associates III L.P.

 

610,000

 

 

--------------------------------------------------------------------------------